UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7755


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JAMES WARD,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:12-cr-00083-MR-DLH-1; 1:15-cv-00161-MR)


Submitted:    May 18, 2016                  Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Ward, Appellant Pro Se. Thomas Richard Ascik, Richard Lee
Edwards, Assistant United States Attorneys, David A. Thorneloe,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James     Ward       seeks   to   appeal      the    district      court’s      order

dismissing his 28 U.S.C. § 2255 (2012) motion as untimely filed.

The order is not appealable unless a circuit justice or judge

issues      a      certificate           of       appealability.             28       U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue     absent       “a    substantial      showing        of     the   denial      of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that     reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.   Cockrell,       537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Ward has not made the requisite showing.                      Accordingly, we deny a

certificate       of     appealability        and     dismiss       the     appeal.        We

dispense       with      oral   argument      because        the     facts    and      legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3